DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/15/2021 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-20 previously set forth in the Non-Final Office Action mailed 09/17/2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

1.	Claims 1-8, 10, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honore et al (US 20180070841), hereinafter Honore.

Regarding claim 1, Honore teaches a system (the “system for monitoring a patient,” [0026]), comprising: 
an ultrasound imaging device (200, Fig. 2, [0062]; 300, [0092], Figs. 3A; “in some implementations, an ultrasonic transducer may be disposed in the sensor assembly along with ultrasonic sensors to obtain ultrasonic imaging of a desired body part " [0042] – the sensor assembly with an ultrasonic transducer disposed is considered the “ultrasound imaging device” as claimed) comprising magnetic sensing circuitry (210, 310) (“the shelf sensor 210 may be implemented using a magnetic sensor to detect the magnetic field while in its packaging" [0069], Fig. 2; “shelf mode wakeup sensor 310 (described above as the shelf sensor 210 in FIG. 2” [0092], Figs. 3A) configured to control power received by a portion (201) of the ultrasound imaging device ("When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201." [0069], Fig. 2) based on detecting a magnet (“magnetic particles… a magnetic material… the magnetic field is no longer sensed by the shelf sensor 210;” [0069], Fig. 2) that is external to the ultrasound imaging device (“the packaging may include an envelope or similar container made of a material capable of generating a magnetic field.  Examples of such a material include paper, plastic, other similar material impregnated with magnetic particles.  In other examples, a magnetic material may be formed as a laminate or a layer attached to the material forming the container of the wearable patch 200” [0069], Fig. 2).  

Regarding claim 2, Honore teaches the system of claim 1, including the ultrasound imaging device (Honore: [0042]).


Regarding claim 3, Honore teaches the system of claim 2, wherein the magnetic sensing circuitry is configured to disable one or more power rails (the conductors connecting battery 207 to the “sensor control module 201” [0069], Fig. 2; the conductors connecting battery 312 to the “rest of the system” [0092], Figs. 3A and 3C) in the power circuitry (“the components on the sensor control module 201 are isolated from the energy source 207 [by] a power switch 208” [0069], Fig. 2; “keeping battery power disconnected from the other components.” [0092], Fig. 3A) that provide power to the portion of the ultrasound imaging device based on detecting the 

Regarding claim 4, Honore teaches the system of claim 2, wherein the magnetic sensing circuitry is configured to disable one or more power rails (the conductors connecting battery 207 to the “sensor control module 201” [0069], Fig. 2; the conductors connecting battery 312 to the “rest of the system” [0092], Figs. 3A and 3C ) in the power circuitry when the magnetic sensing circuitry detects the magnet (“The wearable patch 300 includes a shelf mode wakeup sensor 310 

Regarding claim 5, Honore teaches the system of claim 2, wherein the ultrasound imaging device is configured such that, when the magnetic sensing circuitry cannot detect the magnet (“the magnetic field is no longer sensed by the shelf sensor 210” [0069], Fig. 2), the power circuitry is configured to enter a default state (“the on -state" [0062]; “power on” [0069]) in which power rails in the power circuitry provide power to the portion of the ultrasound imaging device (“When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2).

Regarding claim 6, Honore teaches the system of claim 1, including the ultrasound imaging device (Honore: [0042]).
Honore further teaches that the ultrasound imaging device further comprises power circuitry (a circuitry that connects “power switch 208” to the “sensor control module 201” to 
Regarding claim 7, Honore teaches the system of claim 6, wherein the magnetic sensing circuitry is configured to decouple the power circuitry from the battery (“the components on the sensor control module 201 are isolated…power is switched off” [0051], Fig. 2) when the magnetic sensing circuitry detects the magnet (“The sensor control module 201 may be configured to prevent the wearable patch 200 from being activated (i.e. in a power-off state) and thereby consuming power when the shelf sensor 210 senses the magnetic field while the wearable patch 200 is enclosed in its packaging.” [0069] Fig. 2).

Regarding claim 8, Honore teaches the system of claim 6, wherein the ultrasound imaging device is configured such that, when the magnetic sensing circuitry cannot detect the magnet (“the magnetic field is no longer sensed by the shelf sensor 210” [0069], Fig. 2), the power circuitry is configured to enter a default state (“the on -state" [0062]; “power on” [0069]) in which the power circuitry is coupled to the battery (“When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2).  

Regarding claim 10, Honore teaches the system of claim 1, including the ultrasound imaging device (Honore: [0042]).
Honore further teaches that the ultrasound imaging device further comprises communication circuitry (206, Fig. 2), and the portion of the ultrasound imaging device comprises the communication circuitry (206, Fig. 2; “a wireless communication interface 206" [0047]. “The signal converter 204 communicates the sensor data signal to the communication interface 206 for transmission to the sensor data processing system." [0049], Fig. 2).  

Regarding claim 17, Honore teaches the system of claim 1, further comprising a package (“the packaging,” “the container” [0069]) that comprises the magnet (“the packaging may include an envelope or similar container made of a material capable of generating a magnetic field.  Examples of such a material include paper, plastic, other similar material impregnated with magnetic particles.  In other examples, a magnetic material may be formed as a 

Regarding claim 18, Honore teaches the system of claim 17, wherein the package comprises a lid (314; Fig. 3A), and the lid comprises the magnet (“The wearable patch 300 may be stored prior to deployment in packaging that includes a magnetic adhesive backing liner 314 applied to adhesive on the wearable patch 300.” [0092], Fig. 3A).

Regarding claim 19, Honore teaches the system of claim 17, wherein the magnet is disposed in a portion of the package (“an envelope or similar container… a laminate or a layer attached to the material forming the container” [0069]) such that, when the ultrasound imaging device is disposed in the package, the magnet is adjacent to a portion of the ultrasound imaging device in which the magnetic sensing circuitry is disposed (“the packaging may include an envelope or similar container made of a material capable of generating a magnetic field.  Examples of such a material include paper, plastic, other similar material impregnated with magnetic particles.  In other examples, a magnetic material may be formed as a laminate or a layer attached to the material forming the container of the wearable patch 200… When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2. The magnet is adjacent to a portion of the ultrasound imaging device in which the magnetic sensing circuitry is disposed because when in packaging the magnetic field is sensed by the magnetic sensor of the wearable patch 200 ).  

Regarding claim 20, Honore teaches the system of claim 17. 
Honore teaches that the ultrasound imaging device and the package are configured such that, when the ultrasound imaging device is in the package (“while the wearable patch 200 is enclosed in its packaging.” [0069], Fig. 2), the magnet is sufficiently close to the ultrasound imaging device such that the magnetic sensing circuitry detects the magnet (“The sensor control module 201 may be configured to prevent the wearable patch 200 from being activated (i.e. in a power-off state) and thereby consuming power when the shelf sensor 210 senses the magnetic field while the wearable patch 200 is enclosed in its packaging.” [0069], Fig. 2. The magnet is sufficiently close to the ultrasound imaging device because “the wearable patch 200 is enclosed in its packaging” while the magnet is in the packaging material, thereby ensuring the proximity allowing the sensor to sense the magnetic field).  

Regarding claim 21, Honore teaches the system of claim 1, including the ultrasound imaging device (Honore: [0042]).
Honore further teaches that the ultrasound imaging device is configured such that, when the magnetic sensing circuitry does not detect the magnet (“When… and the magnetic field is no longer sensed by the shelf sensor 210” [0069], Fig. 2), power is provided to the portion of the ultrasound imaging device (“When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2).  

Regarding claim 22, Honore teaches the system of claim 21, wherein the portion of the ultrasound imaging device includes communication circuitry (206, Fig. 2; “a wireless communication interface 206" [0047]. “The signal converter 204 communicates the sensor data signal to the communication interface 206 for transmission to the sensor data processing system."  [0049], Fig. 2).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honore as applied to claim 1, and further in view of TOSHIBA (Semiconductor Application Note Digital-Output .
Regarding claim 9, Honore teaches the system of claim 1. 
 Honore does not teach that the magnetic sensing circuitry comprises a digital-output magnetic sensor.
However, TOSHIBA discloses ultrasonic transesophageal probe with detachable transducer tip, which is analogous art. TOSHIBA teaches that the magnetic sensing circuitry comprises a digital-output magnetic sensor (“The digital-output magnetic sensor is essentially a sensor which detects the magnetic flux density of a magnet and gives a digital signal at the output. The digital-output magnetic sensor is thus suitable for detecting the position of a magnet which is useful for open/close switch functions and slider functions in mobile phones, notebook PC, digital camera and digital video camera, etc.” 1. Introduction, p. 1).
Therefore, based on TOSHIBA’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Honore to have the magnetic sensing circuitry that comprises a digital-output magnetic sensor, as taught by TOSHIBA, in order to provide open/close switch functions and slider functions in the device (TOSHIBA: p. 1).

3.	Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Honore as applied to claim 10, and further in view of Rothberg et al (US 9592030), hereinafter Rothberg.
Regarding claim 11, Honore teaches the system of claim 10, wherein the communication circuitry is configured to facilitate communication (“The signal converter 204 communicates the sensor data signal to the communication interface 206 for transmission to the sensor data 
Honore does not teach that the processing device comprises a mobile phone, a tablet, or a laptop. 
However, Rothberg discloses interconnectable ultrasound transducer probes and related methods and apparatus, which is analogous art. Rothberg teaches that the processing device comprises a mobile phone, a tablet, or a laptop (“The ultrasound imaging device 110 may be connected to an external device 112 via the wired connection 106.  In the example shown, the external device 112 is a tablet computer having a display 114 for displaying ultrasound data and/or ultrasound images based on ultrasound data produced by the ultrasound imaging device 110.” Col. 12, l. 28-35, “communication with consumer electronics (e.g., a portable device)” Col. 17, l. 1 – Col. 18, l. 67, Figs. 1A-1D).
Therefore, based on Rothberg’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Honore to have the processing device that comprises a mobile phone, a tablet, or a laptop, as taught by Rothberg, in order to simplify signal processing by communicating with consumer electronics (Rothberg: Col. 16, l. 28-35).

4. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Honore and Rothberg as applied to claim 11, and further in view of Sonosite (Titan ultrasound system guide, Sonosite, Inc. 2008, USA), hereinafter, Sonosite.
Regarding claim 12, Honore modified by Rothberg teaches the system of claim 10. 

However, Sonosite discloses an ultrasound system, which is analogous art. Sonosite teaches that the ultrasound imaging device (transducer, Fig. 1, p. 3) has a low power state (“sleep mode” p. 12) in which the communication circuitry (the circuitry of the “transducer connection,” p. 3, Fig. 1) is powered on but other circuitry in the ultrasound imaging device is powered off (“The system goes into sleep mode” p. 12); and the communication circuitry is configured, based on detecting connection of a communication link (“2 transducer connection,” p. 3, Fig. 1) between the ultrasound imaging device and the processing device (“Press any key, touch the touchpad,” p. 12), to turn on the other circuitry in the ultrasound imaging device (“To conserve battery life, the system is configured to go into sleep mode. The system goes into sleep mode when the lid is closed or if the system has not been touched for a preset amount of time. Press any key, touch the touchpad, or· open the lid to wake up the system.” Page 12. The functioning system includes the transducer that is connected. The system wake up would turn on the transducer circuitry via the transducer connection 2 that is turned on because the transducer is plugged in, Fig. 1, p. 3). 

Therefore, based on Sonosite’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore and Rothberg to have the ultrasound imaging device .

5.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honore as applied to claim 1, and further in view of Kracker et al (US 20130051040), hereinafter Kracker.
Regarding claim 13, Honore teaches the system of claim 1, including the ultrasound imaging device (Honore: [0042]). Honore does not teach that the ultrasound imaging device further comprises an indicator, and the indicator is configured to receive or not receive power based on whether the magnetic sensing circuitry detects or does not detect the magnet. 
However, Kracker discloses puddle light auto shut off using the magnetic sensing circuitry ([0021]), which is analogous art. Kracker teaches that the device further comprises an indicator (“the light source 42" [0021]; Figs. 3-4; “the puddle light 18” [0029]; Fig. 1), and the indicator is configured to receive or not receive power (“turn the light source ON…the light source 42 is OFF.” [0021]) based on whether the magnetic sensing circuitry (“the Hall effect sensor” [0021]; Figs. 3-4) detects or does not detect the magnet (“When the mirror housing 14 is in the extended position, which is shown in FIG. 5, the second component 34, which can be a Hall effect sensor, is in a first position with respect to the magnet (first component 32). When in the first position, the Hall effect sensor detects the magnetic field of the magnet, which is the first component 32 of the proximity sensor 30. With reference back to FIG. 3, when the first component 34 ( Hall effect sensor is shown in FIG. 3) of the proximity sensor 30 detects the 
Hence, Honore and Kracker combined teaches an ultrasound imaging device comprises an indicator as claimed. 
Therefore, based on Kracker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Honore to have the device that further comprises an indicator, and the indicator is configured to receive or not receive power based on whether the magnetic sensing 

Regarding claim 14, Honore modified by Kracker teaches the system of claim 13.
Honore does not teach that the indicator comprises a light-emitting diode (LED) on an exterior of the ultrasound imaging device.
However, Kracker discloses puddle light auto shut off using the magnetic sensing circuitry ([0021]), which is analogous art. Kracker teaches that the indicator comprises a light-emitting diode (LED) on an exterior of the device (“With reference to FIGS. 3 and 4, the puddle light 18 includes the light source 42 to generate the light beam pattern 22 shown in FIG. 2.  The light source 42 depicted in FIGS. 3 and 4 is a light emitting diode (LED)." [0020]).

Therefore, based on Kracker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore and Kracker to have the indicator that comprises a light-emitting diode (LED) on an exterior of the device, as taught by Kracker, in order to facilitate position-dependent signaling (Kracker: [0029]). In the combined invention of Honore and Kracker, the indicator comprises a light-emitting diode (LED) on an exterior of the ultrasound imaging device.  

Regarding claim 15, Honore modified by Kracker teaches the system of claim 13.
Honore does not teach that the indicator is configured to enter a turn-on sequence upon receiving power.

Therefore, based on Kracker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore and Kracker to have the indicator that is configured to enter a turn-on sequence upon receiving power, as taught by Kracker, in order to facilitate position-dependent signaling (Kracker: [0029]). 

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Honore and Kracker as applied to claim 13, and further in view of Hagen et al (US 6572636), hereinafter, Hagen.
Regarding claim 16, Honore modified by Kracker teaches the system of claim 13. 
Honore teaches a package (“packaging,” [0092]) comprising a lid (314; Fig. 3A), the lid comprising the magnet (“The wearable patch 300 may be stored prior to deployment in packaging that includes a magnetic adhesive backing liner 314 applied to adhesive on the wearable patch 300.” [0092], Fig. 3A).
 While Honore teaches the ultrasound imaging device (300 [0092], Fig. 2) and the lid, Honore modified by Kracker does not teach that the ultrasound imaging device and the lid are 
However, Hagen discloses pulse sensing patch and associated methods, which is analogous art. Hagen teaches that the lid (54) is configured such that, when the lid is removed from the package (“when the lubricant cover 54 is removed”; Col. 5, l. 63 – Col. 6, l. 10; Fig. 5), the indicator enters a turn-on sequence (“Each of the plurality of visual indicators 58 emits a first color, for example red, when the lubricant cover 54 is removed to thereby indicate that the medical pulse sensing patch 15 has been activated. This advantageously allows a caregiver to immediately recognize that the medical pulse sensing patch 15 is activated and is ready for application to the skin 18” Col. 5, l. 63 – Col. 6, l. 10; Fig. 5).
Therefore, based on Hagen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore and Kracker to have the ultrasound imaging device and the lid that are configured such that, when the lid is removed from the package, the indicator enters a turn-on sequence, as taught by Hagen, in order to provide an indication that the device is activated and is ready for use (Hagen: Col. 5, l. 63 – Col. 6, l. 10).


Response to Arguments
                                                         
Applicant's arguments filed 12/15/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Honore. 

Response to the 35 U.S.C. §102 and $103 rejection arguments on pages 6-8 of the REMARKS.
Claims 1-22                
The Applicant argues that Mittal does not specify any characteristics of the segmented arterial network, much less specify that a three dimensional model is "based on a segmentation of only the one or more branches distal to the stenosed vessel segment," as required by claim 1. This argument is moot because the amended claims are rejected over Honore rather than Walter. As explained in the rejections of claim 1 and dependent claims 2-22, Honore meets the limitations of claim 1 and respective limitations of the dependent claims. In particular, Honore teaches a system (the “system for monitoring a patient,” [0026]), comprising: an ultrasound imaging device (200, Fig. 2, [0062]; 300, [0092], Figs. 3A; “ultrasonic imaging of a desired body part" [0042]) comprising magnetic sensing circuitry (210, 310) (“the shelf sensor 210 may be implemented using a magnetic sensor to detect the magnetic field while in its packaging" [0069], Fig. 2; “shelf mode wakeup sensor 310 (described above as the shelf sensor 210 in FIG. 2” [0092], Figs. 3A) configured to control power received by a portion (201) of the ultrasound imaging device ("When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201." [0069], Fig. 2) based on detecting a magnet (“magnetic particles… a magnetic material… the magnetic field is no longer sensed by the shelf sensor 210;” [0069], Fig. 2) that is external to the ultrasound imaging device (“the packaging may include an envelope or similar container made of a material capable of generating a magnetic field.  Examples of such a material include paper, plastic, other similar material impregnated with magnetic particles.  In other examples, a magnetic material 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793   


/YI-SHAN YANG/Primary Examiner, Art Unit 3793